DETAILED ACTION
This office action is responsive to application 17/063,384 filed on October 5, 2020.  Claims 1-29 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on October 5, 2020 and January 27, 2021 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
	“reading part” in claims 1-27 and 29
	“photoelectric conversion element” in claims 1-27 and 29
	“transfer element” in claims 1-27 and 29
	“reset element” in claims 1-27 and 29
	“output buffer part” in claims 1-27 and 29
	“gain switching part” in claims 4-7, 9-13 and 18-27
	“charge overflow gate element” in claims 8-27
	“storage capacitance element” in claims 18-27
	“first photoelectric conversion element” in claims 19-21 and 23-27
	“first transfer element” in claims 19-21 and 23-27
	”second photoelectric conversion element” in claims 19-21 and 23-27
	“second transfer element” in claims 19-21 and 23-27
	“source follower element” in claims 19-21 and 25-27
	“first source follower element” in claims 23 and 24
	“first storage capacitance element” in claims 23-27
	“second source follower element” in claims 23-27
	”second storage capacitance element” in claims 23-27
	“third photoelectric conversion element” in claims 25-27
	“third transfer element” in claims 25-27
	“fourth photoelectric conversion element” in claims 25-27
	“fourth transfer element” in claims 25-27
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the first reading mode”, “the second and third reading modes” and “the fourth reading mode”.  However, claim 17, and parent claims 1, 8 and 14-16, do not previously recite a first reading mode, a second reading mode, a third reading mode, or a fourth reading mode.  As such, it is unclear what these recitations are referring to.  Therefore, claim 17 is deemed indefinite by the Examiner.
Due to the indefinite nature of claim 17, the Examiner is unable to determine whether a prior art rejection of this claim is appropriate at this time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkovich et al. (US 2019/0363118).

	Consider claim 1, Berkovich et al. teaches:
	A solid-state imaging device (figure 8A) comprising: 
	a pixel part (pixel cell array, 718) having pixels arranged therein, the pixels performing photoelectric conversion (see paragraph 0099); and 
	a reading part (i.e. the peripheral circuit (716) comprising the row controller (806), programming map parser (802) and column controller (804), figure 8A) for reading a pixel signal from each of the pixels in the pixel part (see paragraphs 0099, 0104 and 0105), wherein each of the pixels (e.g. pixel cell, 932, figure 9D) includes: 
	a photoelectric conversion reading part (see below analysis); and 
	a comparator (904, paragraph 0116), 
	wherein the photoelectric conversion reading part includes: 
	at least one photoelectric conversion element (first photodiode, 934, second photodiode, 938) for storing therein, in a storing period, charges generated by photoelectric conversion (i.e. configured to measure light in the infra-red wavelength range and to measure light in the visible wavelength range, respectively, paragraph 0116); 
	at least one transfer element (transfer gate, 604) for transferring, in a transfer period following the storing period, the charges stored in the photoelectric conversion element (see paragraph 0094); 
	an output node (charge storage device, 606) to which the charges stored in the photoelectric conversion element are transferred through the transfer element (604, see figure 9D, paragraphs 0094 and 0116); 
	a reset element (reset gate, 605) for resetting, in a reset period, the output node (606) to a predetermined potential (see the last three lines of paragraph 0094); and 
	an output buffer part (voltage buffer, 908) for converting the charges in the output node (606) into a voltage signal at a level determined by the amount of the charges and outputting the voltage signal (see paragraphs 0112 and 0116), 
	wherein the comparator (904) performs a comparing operation of comparing the voltage signal output from the output buffer part (“buffered voltage”) against a referential voltage (VREF) and outputting a digital comparison result signal (“counter value”, see paragraph 0112), and 
	wherein the comparator (904) performs, under control of the reading part, the comparing operation on read-out signals read in at least two different modes through different sequences of operations for reading performed on charges stored in different photoelectric conversion elements (“In a first mode, the IR_en signal can be asserted, which allows first photodiode enable gate 936 to transfer charge from first photodiode 934 to charge storage device 606 for measurement. In a second mode, the VIS_en signal can be asserted, which allows second photodiode enable gate 940 to transfer charge from second photodiode 938 to charge storage device 606 for measurement. In both first mode and second mode, comparator 904 and voltage buffer 908 are enabled to perform quantization of the charge.” paragraph 0116).

	Consider claim 2, and as applied to claim 1 above, Berkovich et al. further teaches that the comparator (904) performs, under control of the reading part, the comparing operation on read-out signals read in at least two different modes through different sequences of operations for reading performed on charges stored in (i) different photoelectric conversion elements in a same photoelectric conversion reading part (“In a first mode, the IR_en signal can be asserted, which allows first photodiode enable gate 936 to transfer charge from first photodiode 934 to charge storage device 606 for measurement. In a second mode, the VIS_en signal can be asserted, which allows second photodiode enable gate 940 to transfer charge from second photodiode 938 to charge storage device 606 for measurement. In both first mode and second mode, comparator 904 and voltage buffer 908 are enabled to perform quantization of the charge.” paragraph 0116).

	Consider claim 3, and as applied to claim 2 above, Berkovich et al. further teaches that the reading part reads the pixel signal in at least two of a plurality of reading modes (“In a first mode, the IR_en signal can be asserted, which allows first photodiode enable gate 936 to transfer charge from first photodiode 934 to charge storage device 606 for measurement. In a second mode, the VIS_en signal can be asserted, which allows second photodiode enable gate 940 to transfer charge from second photodiode 938 to charge storage device 606 for measurement. In both first mode and second mode, comparator 904 and voltage buffer 908 are enabled to perform quantization of the charge.” paragraph 0116).

	Consider claim 8, and as applied to claim 1 above, Berkovich et al. further teaches that the photoelectric conversion reading part of each pixel includes a charge overflow gate element (transfer gate, 604) connected to the photoelectric conversion element (934, 938, see figure 9D) and for allowing charges to overflow from the photoelectric conversion element toward a region where the output node (606) is formed (“The TX signal can set transfer gate 604 at a partially-on state to transfer additional charge (e.g., overflow charge) generated by photodiode 602 after saturation to charge storage device 606.”, paragraph 0094).

	Claim 28 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

	Consider claim 29, Berkovich et al. teaches an electronic apparatus (figure 4) comprising: 
	a solid-state imaging device (image sensor, 370); and 
	an optical system for forming a subject image on the solid-state imaging device (e.g. comprising optical filter array, 406, paragraphs 0059 and 0076), wherein the solid-state imaging device (see figure 8A) includes:
	a pixel part (pixel cell array, 718) having pixels arranged therein, the pixels performing photoelectric conversion (see paragraph 0099); and 
	a reading part (i.e. the peripheral circuit (716) comprising the row controller (806), programming map parser (802) and column controller (804), figure 8A) for reading a pixel signal from each of the pixels in the pixel part (see paragraphs 0099, 0104 and 0105), wherein each of the pixels (e.g. pixel cell, 932, figure 9D) includes: 
	a photoelectric conversion reading part (see below analysis); and 
	a comparator (904, paragraph 0116), 
	wherein the photoelectric conversion reading part includes: 
	at least one photoelectric conversion element (first photodiode, 934, second photodiode, 938) for storing therein, in a storing period, charges generated by photoelectric conversion (i.e. configured to measure light in the infra-red wavelength range and to measure light in the visible wavelength range, respectively, paragraph 0116); 
	at least one transfer element (transfer gate, 604) for transferring, in a transfer period following the storing period, the charges stored in the photoelectric conversion element (see paragraph 0094); 
	an output node (charge storage device, 606) to which the charges stored in the photoelectric conversion element are transferred through the transfer element (604, see figure 9D, paragraphs 0094 and 0116); 
	a reset element (reset gate, 605) for resetting, in a reset period, the output node (606) to a predetermined potential (see the last three lines of paragraph 0094); and 
	an output buffer part (voltage buffer, 908) for converting the charges in the output node (606) into a voltage signal at a level determined by the amount of the charges and outputting the voltage signal (see paragraphs 0112 and 0116), 
	wherein the comparator (904) performs a comparing operation of comparing the voltage signal output from the output buffer part (“buffered voltage”) against a referential voltage (VREF) and outputting a digital comparison result signal (“counter value”, see paragraph 0112), and 
	wherein the comparator (904) performs, under control of the reading part, the comparing operation on read-out signals read in at least two different modes through different sequences of operations for reading performed on charges stored in different photoelectric conversion elements (“In a first mode, the IR_en signal can be asserted, which allows first photodiode enable gate 936 to transfer charge from first photodiode 934 to charge storage device 606 for measurement. In a second mode, the VIS_en signal can be asserted, which allows second photodiode enable gate 940 to transfer charge from second photodiode 938 to charge storage device 606 for measurement. In both first mode and second mode, comparator 904 and voltage buffer 908 are enabled to perform quantization of the charge.” paragraph 0116).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berkovich et al. (US 2019/0363118) in view of Lee et al. (US 2016/0049429).

	Consider claim 14, and as applied to claim 8 above, Berkovich et al. further teaches a shutter gate (shutter gate, 603, figure 9D, paragraph 0094).
	However, Berkovich et al. does not explicitly teach that the shutter gate functions as the charge overflow gate element for transferring the charges stored in the photoelectric conversion element toward a region other than a region where the output node is formed.
	Lee et al. similarly teaches a pixel (figure 8) having a shutter gate (overflow transistor, 12), and of performing overflow prevention (see paragraphs 0078, 0080 and 0081).
	However, Lee et al. teaches that the shutter gate (12) functions as the charge overflow gate element for transferring the charges stored in the photoelectric conversion element toward a region other than a region where the output node is formed (“For example, when the intensity of light incident on the unit pixel 10 is large, or when attempting to capture an image which includes a bright light source such as the sun, a light bulb, or the like (e.g., a high illumination source), the overflow transistor 12 is used to prevent an overflow of charges from being transferred from the photo-electric conversion region 640-2 to the storage diode 650-2.”, Paragraph 0081, see figure 8).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the shutter gate taught by Berkovich et al. function as the charge overflow gate element for transferring the charges stored in the photoelectric conversion element toward a region other than a region where the output node is formed as taught by Lee et al. as this only involves combining prior art elements according to known methods to yield predictable results such as preventing overflow of charge from being transferred from the photo-electric conversion elements to the output node (Lee et al., paragraph 0081).

	Consider claim 15, and as applied to claim 14 above, Berkovich et al. further teaches that the transfer element (604) and the charge overflow gate element (603) are driven and controlled at independently selected timings (see “AB” and “TG” in figure 6B, paragraph 0094).

	Consider claim 16, and as applied to claim 15 above, Berkovich et al. further teaches that in the photoelectric conversion reading part of each pixel, while the transfer element (604) remains in a non-conduction state (see “TG” in figure 6B), an exposure period starts at a timing when the charge overflow gate element (603) is switched from a conduction state to a non-conduction state (i.e. according to “AB” at T0 in figure 6B, paragraph 0094).

Allowable Subject Matter
Claims 4-7, 9-13 and 18-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 4, the prior art of record does not teach nor reasonably suggest, as a whole, that each of the pixels has a gain switching part for switching a conversion gain of the output buffer part between a first conversion gain corresponding to a first amount of charges and a second conversion gain corresponding to a second amount of charges by changing the amount of the charges in the output node between the first amount of charges and the second amount of charges, wherein the reading part reads the pixel signal in at least two of four reading modes including at least a first reading mode, a second reading mode, a third reading mode and a fourth reading mode, wherein the reading part: in the first reading mode, performs, in a reset reading period following the reset period, a first conversion gain reset reading operation or a second conversion gain reset reading operation of reading, from the output buffer part, a read-out reset signal resulting from conversion performed with the first conversion gain corresponding to the first amount of charges in the output node or the second conversion gain corresponding to the second amount of charges and performing the comparing operation at the comparator on the read-out reset signal, and performs, in a reading period following the transfer period after the reset reading period, a first conversion gain reading operation or a second conversion gain reading operation of reading, from the output buffer part, a read-out signal resulting from conversion performed with the first conversion gain corresponding to the first amount of charges in the output node or the second conversion gain corresponding to the second amount of charges and performing the comparing operation at the comparator on the read-out signal; in the second reading mode, performs, in a reset reading period following the reset period, a second conversion gain reset reading operation of reading, from the output buffer part, a second read-out reset signal resulting from conversion performed with the second conversion gain corresponding to the second amount of charges in the output node and performing the comparing operation at the comparator on the second read-out reset signal, uses the gain switching part to switch the gain and performs a first conversion gain reset reading operation of reading, from the output buffer part, a first read-out reset signal resulting from conversion performed with the first conversion gain corresponding to the first amount of charges in the output node and performing the comparing operation at the comparator on the first read-out reset signal, performs, in a first reading period following a first transfer period after the reset reading period, a first conversion gain reading operation of reading, from the output buffer part, a first read-out signal resulting from conversion performed with the first conversion gain corresponding to the first amount of charges in the output node and performing the comparing operation at the comparator on the first read-out signal, and uses the gain switching part to switch the gain after the first reading period and performs, in a second reading period following a second transfer period after the first reading period, a second conversion gain reading operation of reading, from the output buffer part, a second read-out signal resulting from conversion performed with the second conversion gain corresponding to the second amount of charges in the output node and performing the comparing operation at the comparator on the second read- out signal; in the third reading mode, performs, in a first reset reading period, a first conversion gain reset reading operation of reading, from the output buffer part, a first read-out reset signal resulting from conversion performed with the first conversion gain corresponding to the first amount of charges in the output node and performing the comparing operation at the comparator on the first read-out reset signal, performs, in a first reading period following a first transfer period after the first reset reading period, a first conversion gain reading operation of reading, from the output buffer part, a first read-out signal resulting from conversion performed with the first conversion gain corresponding to the first amount of charges in the output node and performing the comparing operation at the comparator on the first read-out signal, uses the gain switching part to switch the gain after the first reading period and performs, in a second reading period following a second transfer period after the first reading period, a second conversion gain reading operation of reading, from the output buffer part, a second read-out signal resulting from conversion performed with the second conversion gain corresponding to the second amount of charges in the output node and performing the comparing operation at the comparator on the second read- out signal, and performs, in a second reset signal reading period following a second reset period after the second reading period, a second conversion gain reset reading operation of reading, from the output buffer part, a second read-out reset signal resulting from conversion performed with the second conversion gain corresponding to the second amount of charges in the output node and performing the comparing operation at the comparator on the second read- out reset signal; and in the fourth reading mode, when irregular and strong light enters the photoelectric conversion element, determines a level of a signal by using clocks to count time required to allow overflow charges to change a potential at the output node and to eventually invert an output from the comparator, and performs, in a first reset reading period after a first reset period, a first conversion gain reset reading operation of reading, from the output buffer part, a first read-out reset signal resulting from conversion performed with the first conversion gain corresponding to the first amount of charges in the output node and performing the comparing operation at the comparator on the first read-out reset signal, performs, in a first reading period following a first transfer period after the first reset reading period, a first conversion gain reading operation of reading, from the output buffer part, a first read-out signal resulting from conversion performed with the first conversion gain corresponding to the first amount of charges in the output node and performing the comparing operation at the comparator on the first read-out signal, uses the gain switching part to switch the gain after the first reading period and performs, in a second reading period following a second transfer period after the first reading period, a second conversion gain reading operation of reading, from the output buffer part, a second read-out signal resulting from conversion performed with the second conversion gain corresponding to the second amount of charges in the output node and performing the comparing operation at the comparator on the second read- out signal, and performs, in a second reset signal reading period following a second reset period after the second reading period, a second conversion gain reset reading operation of reading, from the output buffer part, a second read-out reset signal resulting from conversion performed with the second conversion gain corresponding to the second amount of charges in the output node and performing the comparing operation at the comparator on the second read- out reset signal, in combination with the other elements recited in parent claims 1-3.

	Claims 5-7, 9-13 and 18-27 contain allowable subject matter as depending from claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Berkovich et al. (US 2019/0379827) teaches a digital pixel structure (figure 11) having a comparator (1102) and operable in multiple modes (see paragraphs 0054-0058).
Chu et al. (US 2020/0396401) teaches a digital pixel structure (figure 7) having a comparator (122) and operable in multiple modes (see paragraphs 0031, 0042-0044, 0047, 0048, 0064-0066, 0076 and 0077).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696